Citation Nr: 1456490	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-26 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION


The Veteran served on active duty from August to November 2007 and from October 2008 to October 2009.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which (in pertinent part) the RO denied the Veteran's service connection claim for a right wrist disorder.

In July 2013, the Veteran and his spouse testified during a travel Board hearing held before the undersigned VLJ; a transcript of that hearing is also of record.  At that hearing, additional evidence was submitted for the file which was accompanied by a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA (VVA) and Veterans Benefits Management Systems (VBMS) files associated with the Veteran.  The Veteran's VBMS file contains no documents; his VVA file does not reveal any additional evidence pertinent to the claim on appeal.


FINDING OF FACT

The Veteran has a current right wrist disability diagnosed as de Quervain's tenosynovitis; and competent, credible, and probative evidence indicates that he suffered a right wrist injury during service and that the current disability is at least as likely as not related to service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right wrist disorder-namely,  Quervain's tenosynovitis-are met.  38 U.S.C.A. §§ 1110, 5107(b) (West  2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for a right wrist disorder.  He maintains, in essence, that he has sustained a right wrist injury in service, with chronic symptoms including pain since that time.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, there is no dispute that the Veteran has a currently manifested right wrist disorder, diagnosed by VA in February 2010 as de Quervain's tenosynovitis.  

The Veteran has stated that in June 2009, while getting out of a Humvee in the dark, he tripped and fell down an embankment, landing on his right knee and right wrist, following which he experienced right wrist pain.  Service treatment records document that the Veteran was seen for complaints of right wrist pain and popping in July 2009, and reflect that he reported falling on it improperly.  

The Board observes that the Veteran received a Combat Action Badge in conjunction with his period of service from October 2008 to October 2009, and accordingly, the provisions of 38 U.S.C.A. § 1154(b) (West 2014) are clearly applicable in this case.  That statute provides, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  Undoubtedly, the Veteran's in-service wrist injury was consistent with the circumstances, conditions, and hardships of his combat service and as such, service incurrence of a right wrist injury is established.

As to the nexus, or link, between the Veteran's currently shown disability and his in-service injury, a VA examination was conducted in September 2010.  However, at that time, the examiner did not identify any right wrist disability and,  as a result did not render any nexus opinion.  

Nevertheless, the file contains competent, credible, and probative nexus evidence in the form of testimony provided by both the Veteran and his spouse during the July 2013 Board hearing.  At that time, the Veteran described the circumstances of his right wrist injury in service and indicated that at that time, he was performing duties on a police mentor team.  He stated that the injury was treated and symptomatic during service.  He and his wife described post-service symptoms such as chronic pain and wrist swelling.  The Veteran indicated that he had a brace which was provided by VA and which he wore at night and mentioned that he was having difficulty using the right hand for longer than 3 to 4 hours without soreness. 

The Board notes that the Veteran is competent to report the circumstances of his injury, as well as his in and post-service symptomatology; and that his wife is competent to report what she has observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).  Furthermore, the Board considers the Veteran's and his' wife's testimony in this regard to be credible and probative, as it is internally consistent and not contradicted by any ther evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

In essence, the collective evidence in this case indicates that it is at least as likely as not that the Veteran's current right wrist disorder was incurred in service.  The STRs document a right wrist injury in July 2009, and post-service evidence reflects that the Veteran was seen in February 2010 for right wrist symptoms, in close proximity to the time of his in-service injury.  The Veteran's competent, credible and, hence, probative testimony, as well as that of his spouse, serves to show continuity of symptomatology of the right wrist since the injury in service, and confirm the presence of current symptomatology and disability.  The provisions of 38 U.S.C.A. § 1154(b) (West 2014) relating to combat veterans further serve to assist in supporting the claim.  

The Board concludes that the collective evidence which is available is at least in relative equipoise regarding the matter of in-service incurrence of current right wrist disorder.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 . See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current right wrist disability-namely,  Quervain's tenosynovitis-that is etiologically related to service; hence, the criteria for service connection are met.


ORDER

Service connection for a right wrist disorder diagnosed as de Quervain's tenosynovitis is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


